


110 HCON 206 IH: Honoring Kikkoman Foods, Inc. and its 50

U.S. House of Representatives
2007-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 206
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2007
			Mr. Daniel E. Lungren of
			 California (for himself and Mr. Ryan of
			 Wisconsin) submitted the following concurrent resolution; which was
			 referred to the Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Honoring Kikkoman Foods, Inc. and its 50
		  years of commitment to providing quality products to the United
		  States.
	
	
		Whereas the people of the United States have great
			 admiration for Kikkoman’s 50 years of marketing and operations in the United
			 States;
		Whereas Kikkoman, one of the first Japanese companies to
			 have a major manufacturing plant in the United States, has made and continues
			 to make a steadfast commitment to the economic vitality and prosperity of the
			 United States with manufacturing facilities in California and Wisconsin;
		Whereas Kikkoman, the United States’ leading supplier of
			 soy sauce, teriyaki sauce, and other premium condiments, strongly contributes
			 to the United States’ rich culinary tradition;
		Whereas Kikkoman and its 1,000 employees have demonstrated
			 a commitment to promoting educational opportunities to collegiate students and
			 have donated over $500,000 to 9/11 and Tsunami victims through the Kikkoman
			 Foods Foundation, Inc.; and
		Whereas Kikkoman has improved the quality of life in
			 California and Wisconsin through community development projects, which include
			 the addition of bike trails, expanding libraries, police and fire department
			 facilities, and improving the Folsom College Performing Arts program: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes the importance of the
			 contribution of Kikkoman Food, Inc. to the economic vitality of the United
			 States; and
			(2)celebrates the 50 years of marketing and
			 operations of Kikkoman Food, Inc. in the United States.
			
